Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
The following correspondence is a non-final Office Action for application no. 16/055,537 for COMBINATION SECURING CLIPS, filed on 8/6/2018.  This correspondence is in response to applicant’s RCE filed on 3/1/2021.  Claims 8-10, 14, 15, 17-19, 21-25 are pending.
Election/Restrictions
Claim 14 is allowable. The restriction requirement between Species 1-6, as set forth in the Office action mailed on 6/26/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/26/2019 is withdrawn.  Claims 8, 10, 17 and 18, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 8-10, 14, 15, 17-19, 21-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 14, the prior art does not teach the clip wherein the teeth are angled in a direction away from a slide-on direction, and wherein the teeth are cam surfaces to bias the pair of arms outward as the surface is slid into the inner open region in the slide-on direction, in combination with the other limitations recited; regarding claim 24, the prior art does not teach the clip wherein the slide-on and push-in connectors are formed by a pair of straight arms depending from the region so that an acute angle is defined between the region and the pair of straight arms, wherein each arm of the pair of straight arms comprises a tooth, and wherein the teeth are offset from one another, in combination with the other limitations recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 13, 2021